Judgment and order reversed and new trial granted, with costs to abide the event, upon the ground that the verdict was against the weight of the evidence upon the issue of the price stated in plaintiff’s telephone order; also upon the issue of Rudkin’s honest understanding at the time, of that price; also upon the issue of defendants’ ability to purchase the stock at 145 on that day, August 17, 1915; and also upon the ground that the trial justice erred in refusing defendants’ request to charge at folio 245. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.